Citation Nr: 0208234	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and diverticulitis, claimed as 
secondary to service-connected post-traumatic stress 
disorder.  

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder for the 
period from October 5, 1995 to October 16, 2000.  

3.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder from October 
16, 2000.  

4.  Entitlement to an effective date earlier than October 5, 
1995 for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a May 1996 rating decision, the RO, 
inter alia, denied service connection for a gastrointestinal 
disorder and diverticulitis.  The veteran perfected an appeal 
of that decision.  In a February 1999 rating decision, the RO 
granted service connection for post-traumatic stress disorder 
and assigned a 50 percent disability evaluation effective 
from September 24, 1996.  The veteran perfected an appeal of 
the evaluation assigned and the effective date of the award 
of service connection for post-traumatic stress disorder.  

In a December 2001 rating decision, the RO established an 
earlier date of October 5, 1995 as the effective date of the 
grant of service connection for post-traumatic stress 
disorder and the assignment of the 50 percent evaluation.  In 
the same decision, the RO granted service connection for 
irritable bowel syndrome but continued to deny the veteran's 
claim of service connection for gastroesophageal reflux 
disease and diverticulitis.  In a March 2002 rating decision, 
the RO granted a 70 percent disability evaluation for the 
veteran's post-traumatic stress disorder, effective from 
October 16, 2000.  

Although the disability evaluation for post-traumatic stress 
disorder was increased and an earlier effective date was 
assigned during the appeal, the matters of entitlement to a 
higher rating and earlier effective date remain before the 
Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  By 
the same token, this appeal being from the initial rating 
assigned to a disability upon awarding service connection, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  The issues as 
set out on the first page of this decision are now ready for 
appellate review.  


FINDINGS OF FACT

1.  All available evidence necessary to the disposition of 
the current appeal has been obtained by the RO.  

2.  Diverticulitis and/or GERD were not shown in service.

3.  The veteran's diverticulitis and/or GERD were not 
proximately due to or the result of a service-connected 
disability, including post-traumatic stress disorder and/or 
irritable bowel syndrome.  

4.  The veteran's underlying diverticulitis and/or GERD have 
not worsened as a result of a service-connected disability, 
including post-traumatic stress disorder and/or irritable 
bowel syndrome.  

5.  The veteran's post-traumatic stress disorder is 
manifested by recurring thoughts, hypervigillance, an 
exaggerated startle response, nightmares, insomnia, 
behavioral avoidance, significant detachment and estrangement 
of others, irritability, restricted range of affect, 
subjective concentration problems, and anxiety.  Prior to 
October 16, 2000, the veteran's post-traumatic stress 
disorder was not shown to result in more than considerable 
impairment in his ability to maintain favorable relationships 
or obtain or retain employment.  The veteran's post-traumatic 
stress disorder has never been shown to result in suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  

6.  After October 16, 2000, the veteran's post-traumatic 
stress disorder was not shown to result in more than severe 
impairment in his ability to maintain favorable relationships 
or obtain or retain employment.  

7.  On October 5, 1995, the veteran filed an initial claim 
for VA compensation benefits; a rating decision in February 
1999 granted service connection for post-traumatic stress 
disorder, and assigned a 50 percent disability rating, 
effective from September 24, 1996.  A December 2001 hearing 
officer's rating decision established October 5, 1995, as the 
effective date of the grant of service connection for post-
traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  Diverticulitis and/or GERD were not incurred in or 
aggravated by service and are not shown to be aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).

2.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder were not met prior to October 
16, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (1996 and 2001).

3.  The criteria for a rating in excess of 70 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (1996 
and 2001).

4.  An effective date earlier than October 5, 1995 for the 
grant of service connection and compensation benefits for 
post-traumatic stress disorder, is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issues before the Board are based upon an initial application 
for service connection submitted by the veteran in October 
1995.  The application was made on VA Form 21-526, Veteran's 
Application for Compensation and Pension, the Form that is 
specifically designated for such purposes.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised by the RO of the type of evidence lacking to 
demonstrate entitlement to the benefits sought with the May 
1996 and February 1999 rating decisions; the September 1996 
and October 1999 statements of the case; the December 2001 
supplemental statement of the case; and the March 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records, VA treatment records, and private treatment records 
as they were identified by the veteran.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.

Additionally, the veteran was afforded pertinent VA 
examinations September, 1998, June 2000, October 2000, and 
September 2001.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  Neither the veteran 
nor his representative have contended implicitly or otherwise 
that the disorder at issue have increased in disability since 
those examinations.  Consequently, the Board finds that an 
additional examination is not required in this case.  See 
VAOPGCPREC 11-95; 38 C.F.R. § 3.327(a) (2001) (reexaminations 
will be required where evidence indicates that there has been 
a material change in disability).  In summation, there is 
more than sufficient evidence of record to decide this claims 
properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Service Connection for
Gastroesophageal Reflux Disease (GERD) and Diverticulitis.

Factual Background

Service medical records show no documentation of complaints, 
treatment or diagnosis of GERD or diverticulitis.  

Post-service private treatment records document complaints of 
epigastric pain and belching in March 1983.  Testing, 
including an upper GI series, produced negative findings.  
Complaints of upper stomach pain in August 1993 resulted in a 
pertinent diagnosis of peptic ulcer disease.  In May 1994, 
the veteran was seen for complaints of lower abdominal pain, 
some nausea, and vomiting.  Following examination, the 
assessment was "acute abdominal pain, probably 
diverticulitis."  Following hospitalization in May 1994, the 
assessment was diverticulitis.  A letter dated June 1, 1994 
from L.M.R., M.D., noted that the veteran was doing well 
status post hospitalization for diverticulitis.  In December 
1994, the veteran underwent laparoscopic cholecystectomy.  
The pre- and post-operative diagnosis was cholelithiasis-
status post cholecystectomy.  

In November 1995, the veteran underwent VA stomach 
examination.  It was noted in terms of history, that the 
veteran was being followed for panic attacks and that the he 
had specifically mentioned that his stomach problems were 
aggravated by panic episodes and whenever he got angry and 
nervous for any reason.  Following examination, the 
examiner's impression was that the veteran's symptoms 
suggested either peptic ulcer disease or other organic 
problem in the esophagus or the stomach.  It was noted that 
there was a great possibility of irritable bowel syndrome 
explaining all of the symptoms that the veteran had.  An 
upper endoscopy was recommended.  

The veteran was afforded a VA mental disorders examination on 
November 18, 1995.  The report of that examination noted the 
veteran's medical history of diverticulitis and 
cholecystectomy.  Following examination, the diagnosis on 
Axis I was panic disorder with agoraphobia.  The diagnosis on 
Axis III was diverticulitis and status post cholecystectomy.  
The examiner expressed the belief that the veteran's 
"stomach problem in a big way depends upon hyperventilation 
and swallowing of air during his panic attacks."  

VA outpatient treatment records dated in January 1997 
document the treatment of the veteran for complaints of pain 
in the colon, with 3 attacks since the previous visit.  
Following examination, the assessment was irritable bowel 
syndrome and diverticulosis.  GERD was mentioned on the 
veteran's "problems list."  Following examination in 
October 1997, the assessment included GERD and post-traumatic 
stress disorder.  

The veteran testified at a hearing before the RO in February 
2000 that his post-traumatic stress disorder makes his 
stomach and gastrointestinal symptoms worse in terms of 
increased pain, bloating, gas, and bleeding.  

In October 2000, the veteran underwent VA examination.  It 
was noted in the examination report that the veteran had 
requested service connection for diverticulitis, irritable 
bowel and GERD.  The assessment noted that the veteran had a 
history of post-traumatic stress disorder, GERD, and 
irritable bowel syndrome.  

In September 2001, the veteran underwent a second VA 
gastrointestinal examination that was conducted by the same 
examiner who had examined him in October 2000.  It was noted 
in the report of the September 2001 examination, that it was 
being conducted for the express purpose of determining 
whether the veteran's non-service-connected diverticulitis, 
irritable bowel and GERD were permanently aggravated by his 
service-connected post-traumatic stress disorder.  The report 
of that examination indicated that the veteran's claims 
folder had been reviewed by the examiner.  The examiner 
specifically concluded that diverticulitis and GERD were not 
worse, but that post-traumatic stress disorder could have 
contributed in the worsening of the veteran's irritable bowel 
syndrome.  

Based upon the foregoing evidence, in a December 2001 hearing 
officer's rating decision, service connection for irritable 
bowel syndrome was granted as secondary to the veteran's 
service-connected post-traumatic stress disorder.  Service 
connection for GERD and diverticulitis remained denied.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (2001).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
of Appeals for Veterans Claims, formerly the Court of 
Veterans Appeals (hereinafter, the Court) held that "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."

As indicated, service connection is in effect for post-
traumatic stress disorder, evaluated as 70 percent disabling.  
Service connection is also in effect for irritable bowel 
syndrome evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and hearing loss, 
evaluated as zero percent disabling.  The veteran has claimed 
entitlement to service connection for a diverticulitis and 
GERD.  The veteran has not argued, and in fact, there is no 
evidence that diverticulitis and/or GERD was incurred in 
service.  The veteran has also not argued, nor is there any 
evidence that his diverticulitis and GERD are related to his 
service-connected tinnitus or hearing loss.  It is the 
veteran's primary contention that his diverticulitis and GERD 
are proximately due to or the result of his post-traumatic 
stress disorder.  In the alternative, it has been averred 
that his diverticulitis and GERD are aggravated by his post-
traumatic stress disorder.  More recently, the veteran's 
representative has argued that his diverticulitis and GERD 
are aggravated by his irritable bowel syndrome.  If the 
veteran is to be successful in his claim, essentially, the 
evidence before the Board must lead to the conclusion that it 
is as least as likely as not that his claimed diverticulitis 
and GERD are aggravated by, proximately due to or the result 
of the veteran's service-connected post-traumatic stress 
disorder or other service-connected disorder.  38 C.F.R. 
§ 3.310.  If the preponderance of the evidence shows 
otherwise, the veteran's claim must be denied.  

The veteran himself has theorized that his current 
diverticulitis and GERD are the result of stress and anxiety 
caused by his post-traumatic stress disorder.  Although the 
veteran earnestly believes this to be true, even an educated 
guess requires some evidentiary foundation to place the 
possibility of causation in equipoise with mere coincidence.  
More specifically, with respect to any medical conjectures 
that could be made on his part, the veteran has not been 
shown to possess the medical background required to provide 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered no supporting medical evidence on the subject of 
relationships between post-traumatic stress disorder and GERD 
or diverticulitis.  Moreover, there has been offered no 
supporting medical evidence on the subject of a relationship 
between irritable bowel syndrome and GERD or diverticulitis, 
in terms of aggravation or otherwise.  It is noted that 
following the November 1995 VA psychiatric examination, the 
examiner expressed a belief in the relationship between the 
veteran's stomach problems and his diagnosed panic attacks.  
Significantly, service connection is not in effect for panic 
attacks.  

There are medical notations in the claims file in which the 
veteran has provided by way of history his own speculation of 
the relationship between his stomach and psychiatric 
disorders.  The Court has held, however that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  

On the other hand, the medical evidence against the veteran's 
claim consists of the reports of the VA examiner who had the 
benefit of a review of the medical record contained in 
veteran's claims file when he examined the veteran in October 
2000, and when he prepared a supplemental examination report 
in September 2001 in response to a request for opinions 
pertaining to the question at hand.  The examiner 
specifically noted that diverticulitis and GERD were not made 
worse, and offered no reason to believe that there was any 
relationship at all between the disorders in question and 
post-traumatic stress disorder.  Further, the examiner 
offered no reason to believe that there was any relationship 
between the disorders in question and irritable bowel 
syndrome, by way of aggravation or otherwise.  

The Board must accord greater weight to the well-documented 
and well-reasoned opinions of the VA examiner who had 
examined the veteran and had the benefit of a review of all 
of the veteran's medical records.  Accordingly, the Board 
must conclude that the preponderance of the evidence fails to 
document that the veteran has diverticulitis and/or GERD that 
are proximately due to or the result of a service-connected 
disease or injury or that these disorders have been 
aggravated by his service-connected post-traumatic stress 
disorder or irritable bowel syndrome.  38 C.F.R. § 3.310(a) 
(1997).  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
veteran's claim must be denied on that basis.

Increased Evaluations for Post-traumatic Stress Disorder

Factual Background

The veteran served in the United States Marine Corps in the 
Republic of Vietnam during the Vietnam war era.  He was in 
receipt of the Combat Action Ribbon.  Service medical records 
were negative for complaints, treatment or diagnosis of a 
psychiatric disorder.  

Private treatment records document the veteran's emergency 
referral to the Cummin's Mental Health Clinic in May 1977, 
based upon increasing anxiety over his health over a six 
month period.  It was noted that the veteran was married with 
two children and employed as a brake mechanic with J.C. 
Penney's.  Following an interview and examination, the 
tentative diagnoses were hyponchondiacal neurosis and anxiety 
neurosis.  A supportive psychotherapy relationship was 
recommended.  The veteran was seen at the same clinic in 
December 1977.  The report of that visit noted that he had 
been seen 3 or 4 times on an individual basis for 
psychosomatic concerns and symptoms of anxiety and 
depression.  It was noted that through a combination of 
supportive therapy and medication (Valium), the veteran was 
able to cope more effectively on his job and at home.  It was 
noted that because of the veteran's neurotic personality 
profile, there was a strong possibility that he would require 
psychiatric assistance intermittently during his lifetime.  

The veteran filed an initial claim for VA compensation 
benefits on October 5, 1995.  He was afforded a VA mental 
disorders examination on November 18, 1995.  The report of 
that examination noted the veteran's complaints of being 
dizzy, having "bad nerves", disturbed sleep, periodic 
blurred vision, distress, being afraid of a heart attack, 
sweating, shortness of breath, and a shaky feeling.  The 
veteran was noted to be married with two grown up children.  
Upon examination, he had fast speech, and was anxious and 
fidgeting.  He was alert and oriented times three.  His mood 
and affect were anxious.  There were no auditory or visual 
hallucinations, no suicidal or homicidal ideations, and no 
delusions.  Intellect was average, but concentration was 
poor.  Memory was intact.  Judgement and insight were 
impaired, but thought flow was within normal limits.  
Diagnosis on Axis I was panic disorder with agoraphobia.  The 
Global Assessment of Functioning (GAF) on Axis V was 55.  The 
degree of psychiatric impairment was noted to be moderate.  
The examiner noted in terms of degree of functional capacity 
that the veteran could have a full-time job.  It was 
recommended that the veteran be treated for panic disorder, 
most probably with anti-anxiety medications and 
psychotherapy.  The examiner expressed the belief that the 
veteran's "stomach problem in a big way depends upon 
hyperventilation and swallowing of air during his panic 
attacks."  

VA outpatient treatment records for 1997 through 2001 
document the veteran's regular, almost weekly, attendance at 
PTSD Support Group counseling sessions.  

In July 1997, a mental health assessment and treatment plan 
for the veteran was prepared based upon interviews, 
observation, a completed questionnaire, and a review of the 
veteran's medical record.  The veteran was noted to be 
working 28 hours a week at Wal-Mart doing tire repair, but 
stated that he was only working to maintain his health 
insurance.  He stated that he would like to work less because 
of his health problems.  The veteran was described as alert, 
attentive, and oriented X3.  He was appropriately dressed and 
groomed.  His mood and affect were anxious.  He was restless 
and fidgety.  He denied suicidal or homicidal ideation.  
There were no signs of psychotic thinking.  He was friendly 
and cooperative.  In summary, the veteran was said to meet 
the diagnostic criteria for post-traumatic stress disorder.  
The diagnoses on Axis I were post-traumatic stress disorder; 
panic disorder without agoraphobia; OCD by history.  GAF 
assigned was 60.  

On June 23, 1998, S.M.H., Ph.D., the Coordinator of the VA 
Medical Center Psychiatric Ambulatory Care Clinic, directed a 
letter to the RO that stated that the veteran had been 
treated by him for post-traumatic stress disorder for 
approximately one year.  It noted that the veteran had been 
active in several group therapies and had participated well.  
The letter noted that the veteran had experienced intrusive 
thoughts, nightmares and flashbacks, to which he reacted with 
significant psychological and physiological reactivity.  He 
was said to experience significant behavioral avoidance, 
significant detachment and estrangement of others, 
significant foreshortened sense of the future, significantly 
restricted range of affect, significant insomnia, 
irritability, concentration difficulties, hypervigillance and 
an exaggerated startle response.  

The veteran underwent VA psychiatric examination on September 
12, 1998.  He reported that he suffered from intrusive 
thoughts and nightmares about the war.  He reported 
significant problems with avoidance of other people, 
detachment from others, irritability, concentration 
difficulties, and hypervigillance.  He had no suicidal or 
homicidal thoughts and had never been an inpatient nor had he 
attempted suicide.  Upon examination, the veteran was 
described as well groomed, agreeable and cooperative.  His 
mood was "okay."  Affect was range appropriate and 
euthymic.   His thoughts were logical and sequential.  His 
thought content was remarkable for no current suicidal or 
homicidal ideation, hallucinations, paranoia, delusions or 
obsessions.  He was awake, alert, and oriented times three.  
Memory was intact.  Attention and concentration were normal.  
The veteran had some insight, and his judgement was intact.  
Diagnosis on Axis I was post-traumatic stress disorder.  GAF 
assigned was 55.  The examiner described the veteran's degree 
of impairment as moderate in both his ability to maintain 
meaningful interpersonal relationships and his ability to 
pursue and maintain gainful employment as a result of his 
post-traumatic stress disorder symptoms.   

In a February 1999 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
50 percent disability evaluation effective from September 24, 
1996.  

In February 2000, the veteran testified at a hearing before a 
hearing officer at the RO.  He stated that he was working 
from 20 to 25 hours per week, but that his nerves precluded 
him from working full time.  He stated that he avoided the 
customers as much as possible.  He testified that he and his 
spouse are still together, but that she was ready to leave 
him because of his disorder.  He indicated that she had dealt 
with it for some time and that she understands the situation.  
He stated that he saw his grown children once a week and that 
they understand his problems.  He stated that he can handle 
his grandchildren all right.  He stated that he had a 
tendency to avoid crowds.  He stated that he does all right 
maintaining his house, and gets along with his neighbors now, 
but had a feud with the previous neighbors.  

VA outpatient treatment records for 2000 through December 
2001 document that the veteran's level of participation at 
the regular PTSD Support Group counseling sessions was from 
adequate to active.  He was generally noted to be "stable" 
in terms of his progress towards his goals.  In an October 
16, 2000 counseling session, the veteran reported that he had 
recently brought a shotgun to work to sell to a colleague.  
It was noted that because of poor judgement, he fired it in 
the parking lot (up in the air) while showing the purchaser 
how to use it.  It was indicated that he was fired from his 
job before his 10 year anniversary of employment and was 
facing charges.  He was upset and seeking support and 
information.  The treatment record noted that the veteran was 
not a danger to himself or others.  In terms of progress 
towards his goals for that session, it was noted that there 
was some decompensation.  

On February 16, 2001, S.M.H., Ph.D., directed a letter to the 
RO in which it was reported that the veteran had been his 
patient in the outpatient PTSD clinic for over 3 1/2 years.  It 
was noted that although the veteran had been employed in the 
same place for approximately 10 years, he had only been 
working for 14 hours per week during the previous 3 to 4 
years.  It was stated that the veteran had learned to use 
strategies to minimize his stress levels at work, or in the 
alternative, would go home early or not go in to work when 
his post-traumatic stress disorder were too disruptive.  It 
was noted that the people at his work had learned to cope 
with his difficulties until the time that he brought a 
firearm to work and discharged it, which caused the veteran 
to be fired on the spot.  It was noted that the veteran was 
physically able to attend to his dress, grooming and hygiene, 
but that his interest in his personal appearance was minimal.  
The veteran was said to rely on his wife's opinion as to when 
he needed to shower, shave and change clothes.  The veteran 
was said to perform no chores or duties around the house, and 
that his only activities were watching television, listening 
to the radio, and attending psychotherapy groups.  His only 
personal interactions were said to be with his wife and 
members of the counseling group during group sessions.  The 
veteran was described as a regular attendee of PTSD 
psychotherapy group, but that his participation was minimal.  
He was said to generally sit off to the side and listen.  The 
veteran was said to attempt to attend church monthly, but 
would sit as far away from others as possible.  

In a December 2001 rating decision, the RO established an 
earlier date of October 5, 1995 as the effective date of the 
grant of service connection for post-traumatic stress 
disorder and the assignment of the 50 percent evaluation.  In 
a March 2002 rating decision, the RO granted a 70 percent 
disability evaluation for the veteran's post-traumatic stress 
disorder, effective from October 16, 2000.  

Analysis

The veteran contends that his post-traumatic stress disorder 
warrants a disability evaluation greater than 70 percent.  He 
argues that the evidence demonstrates that it prevents him 
from holding full time employment and causes him difficulty 
performing the simplest activities including personal 
hygiene, and that he has no personal relationships other than 
with his wife.  

The veteran filed his initial claim on October 5, 1995.  In 
February 1999, the RO granted service connection for post-
traumatic stress disorder at an evaluation of 50 percent, 
effective from September 24, 1996.  The veteran appealed.  As 
noted above, in a December 2001 rating decision, the RO 
established an earlier date of October 5, 1995 as the 
effective date of the grant of service connection for post-
traumatic stress disorder in a March 2002 rating decision, 
the RO granted a 70 percent disability evaluation for the 
veteran's post-traumatic stress disorder, effective from 
October 16, 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126. With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The RO did not explicitly consider staged ratings, but did 
however, assign separate disability ratings for two separate 
periods of time.  Nevertheless, before the Board may consider 
a staged rating of the appellant's disability, it must be 
determined that there is no prejudice to the appellant to do 
so without remand to the RO for that purpose.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  The RO, in effect, 
considered whether the facts showed that the veteran was 
entitled to a higher disability rating for these conditions 
for any period of time since his original claim.  The 
appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.

In the particular circumstances of this case, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a supplemental statement of the case that correctly 
identified the issue on appeal.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Consequently, the questions before the Board are whether the 
veteran is entitled to an evaluation in excess of 50 percent 
for his service-connected post-traumatic stress disorder for 
the period from October 5, 1995 to October 16, 2000; and 
whether he is entitled to an evaluation in excess of 70 
percent for service-connected post-traumatic stress disorder 
from October 16, 2000.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Effective November 7, 1996, during the pendency of this 
appeal, the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating mental disabilities.  38 C.F.R. §§ 4.125-4.130.  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Under the regulations in effect prior to November 7, 1996, 
post-traumatic stress disorder was rated under Diagnostic 
Code 9411.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).  A 
50 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation may be 
assigned where it is demonstrated that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation may be assigned where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and where 
the veteran is demonstrably unable to obtain or retain 
employment.

Under the rating criteria in effect after November 7, 1996, 
the criteria for post-traumatic stress disorder contemplates 
that a 50 percent evaluation is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for a total occupational and social impairment, 
due to such symptoms as:  Gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 
(2001).

The provisions of 38 C.F.R. §§ 4.129 and 4.130 provide that 
social and industrial adaptability is the basic criteria for 
rating mental disorders and two of the most important 
elements to consider are time lost from gainful work and 
decrease in work efficiency.  Moreover, an examiner's 
classification of psychiatric disability is not determinative 
of degree of disability, but the report and the analysis of 
symptomatology and full consideration of the history will be 
determinative.  Id.  In this connection, it will be 
remembered that a person may be too disabled to engage in 
employment, although he or she is up and about and fairly 
comfortable at home or upon limited activity.  38 C.F.R. 
§ 4.10 (2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

As noted above, the veteran's service-connected post-
traumatic stress disorder has been evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 from 
October 5, 1995 to October 16, 2000, and 70 percent disabling 
thereafter.  

In the present case, while there is no question that the 
veteran appears to have had continuing nightmares, insomnia, 
restricted affect, irritability, subjective concentration 
problems and anxiety resulting from his post-traumatic stress 
disorder prior to October 16, 2000, the record for that time 
period simply does not reflect the suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as irritability, with periods 
of violence), spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or work-like setting), and/or 
an inability to establish and maintain effective 
relationships that would support a rating in excess of 50 
percent under Diagnostic Code 9411.  By the same token, the 
record does not reflect that the veteran's post-traumatic 
stress disorder had resulted in more than considerable social 
and industrial impairment prior to October 16, 2000.  

Specifically, there was no documentation, clinical or 
otherwise, of suicidal ideation, or obsessional rituals.  The 
veteran has never been described as being a danger to himself 
or others.  By the same token, there has been no indication 
of illogical, irrelevant or obscure speech.  In the clinical 
settings, in his written statements in support of his claim, 
and at his hearing before the RO, the veteran was clearly 
able to explain his history and the nature of his complaints 
in a logical and coherent manner.  For example, in the 
September 1998 evaluation, the veteran's thought content was 
logical and coherent.  There has been no evidence of 
disorganized thinking.  Upon examination, he was always 
described as alert, and oriented to person, place, and time.  
The veteran has never been described as neglectful of his 
personal appearance and hygiene.  In September 1998, he was 
found to have been well groomed.  Although the veteran's 
counselor, S.M.H., noted in his February 2001 statement that 
the veteran's interest in his personal appearance was 
minimal, he acknowledged that the veteran has the ability to 
rely upon his wife's opinion for such matters, as well as the 
mental and physical capability of such personal maintenance.  
In short, the veteran has not been shown to be neglectful in 
his personal appearance or hygiene.   Although the veteran 
has been described in the past as succumbing to panic 
particularly with regards to the condition of his health, 
near continuous panic has never been noted, clinically or 
otherwise.  On the other hand, the veteran has almost 
continuously been found to be anxious.  His anxiety, however, 
has never been shown to effect his ability to function 
independently, appropriately and effectively.  In 
explanation, the veteran has maintained effective and 
appropriate relationships with his family and has admitted to 
having relationships with his neighbors.  He was able to 
maintain at least a part-time job for 10 years until he 
succumbed to the poor judgement of bringing a weapon to the 
work place.  But even after that episode, the veteran was not 
found to be a danger to himself or others.  

Regarding difficulty in adapting to stressful circumstances, 
it is noteworthy that the veteran has appeared at one hearing 
and several examinations in the pursuit of his claim, and has 
steadfastly pursued treatment for his various disorders.  
There is no recent documentation of such difficulty being 
attributed to his post-traumatic stress disorder.  Although 
the veteran may have some difficulty in establishing and 
maintaining effective work and social relationships, there is 
no demonstration of a complete inability to establish or 
maintain effective relationships.  Once again, it is 
noteworthy that he admits to having at least a working if not 
a good relationship with his wife, as well as good 
relationships with his children and grandchildren.  In 
effect, the veteran's social and industrial capabilities were 
not shown to be more than considerably impaired because of 
his post-traumatic stress disorder.  In summary, the criteria 
for establishing entitlement to a 70 percent rating under the 
old or new criteria for the evaluation of post-traumatic 
stress disorder were not shown by the evidence prior to 
October 16, 2000.  

Even more clearly, a rating in excess of 70 percent is not 
warranted for the period after October 16, 2000.  The veteran 
does not meet or approximate the symptoms required for a 100 
percent rating, such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, memory loss for names of 
close relatives or his own name, and intermittent inability 
to perform basic minimal hygiene.  There has never been shown 
to be more than severe impairment in the veteran's ability to 
maintain effective and favorable relationships, or to obtain 
or retain employment.   

The Board notes that the veteran has never been assigned a 
GAF score of less than 55, and that scores of 55 to 60 was 
shown on examinations from 1995 to 1998.  Contemporaneous 
with those examinations, the functional impairment was 
described by the examiners as moderate.  According to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF scores of 51 to 60 represent moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

Although the Board has taken the foregoing GAF scores fully 
into consideration in this decision, they are not 
conclusively dispositive as to the veteran's level of 
impairment.  They are merely parts of a whole body of 
evidence that must be and has been considered in arriving at 
a decision.  Notwithstanding, as detailed above, VA 
examination and outpatient treatment records appear to 
reflect in the veteran behavior indicative of the 55 to 60 
GAF scores enumerated above.  Specifically, illogical, 
obscure, or irrelevant speech; the avoidance of friends and 
family; suicidal ideation; severe obsessional rituals; 
frequent shoplifting; few friends; or inability to keep a job 
have not been shown to be among the veteran's manifestations 
of post-traumatic stress disorder.  The Board must conclude, 
therefore, that the narratives contained within the 
examination and treatment records themselves are probative of 
the veteran's level of impairment from his post-traumatic 
stress disorder, and that they were accurately reflected in 
the GAF scores that were assigned in conjunction with the 
preparation of those records.  

The veteran's post-traumatic stress disorder is manifested by 
nightmares, insomnia, anxiety, and subjective concentration 
problems, resulting in moderate occupational and social 
impairment with reduced reliability and productivity.  The 50 
percent rating for post-traumatic stress disorder assigned 
prior to October 16, 2000, and the 70 percent rating assigned 
thereafter contemplates such occupational and social 
impairment.  The medical record in this case substantiates no 
more than these levels of post-traumatic stress disorder 
impairment for the time periods in question.  

Accordingly, the Board finds that the veteran has been most 
appropriately evaluated at his current rating and that the 
preponderance of the evidence is against a rating in excess 
of 70 percent.  Moreover, the condition was no more than 50 
percent disabling prior to October 16, 2001, and higher 
"staged ratings" for those time periods are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While the Board 
has considered the doctrine of benefit of doubt, the record 
does not provide an approximate balance of positive and 
negative evidence on the merits.  38 U.S.C.A. § 5107 (West 
Supp. 2001).  Therefore, the Board is unable to allow the 
veteran a higher evaluation for his post-traumatic stress 
disorder for any period since the grant of service 
connection.

The RO has also considered whether an extra-schedular 
evaluation should be applied.  The Board has also considered 
the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, including §§ 3.321, 4.10, whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  There is no evidence 
that the veteran's service-connected disability in issue 
presents such an unusual or exceptional disability picture as 
to require application of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b) (2001).  
There are higher schedular ratings available, should the 
veteran's disability present objective manifestations 
comparable to the criteria for a higher evaluation.  There 
are no unusual factors, such as interference with employment 
or frequent hospitalizations attributable to the service 
connected post-traumatic stress disorder that might render 
the regular schedular standards inadequate.  Accordingly, the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level.  

Effective Date

The veteran asserts that the effective date of his award of 
compensation benefits for post-traumatic stress disorder 
should be the date following his active duty discharge or, at 
the latest, the date of the first documented treatment for 
the symptoms of his post-traumatic stress disorder, namely 
May 9, 1977, at Cummins Mental Health Clinic.  

The effective date for the grant of service connection is 
either the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the 
effective date of such an award is the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1 (p).  An informal 
claim is further defined in the regulations.  38 C.F.R. § 
3.155 (a) holds that any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.

The veteran's initial claim for service connection of record 
was received October 5, 1995.  Inasmuch as this is far beyond 
a year after his separation from service, the effective date 
of a grant of service connection based on such claim may not 
be earlier than the date it was received.  Absent evidence of 
filing of a claim for service connection for post-traumatic 
stress disorder prior to October 5, 1995, there is no legal 
basis for granting service connection and compensation for 
such disabilities effective prior to that date. 


ORDER


Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and diverticulitis is denied.  

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder for the 
period from October 5, 1995 to October 16, 2000, is denied.  

Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder from October 
16, 2000, is denied.  

An effective date earlier than October 5, 1995 for the grant 
of service connection for post-traumatic stress disorder is 
denied.  



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

